            Case 2:18-cr-00389-JAD-GWF Document 23 Filed 05/29/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 United States of America,                                 Case No.: 2:18-cr-00389-JAD-GWE

 4           Plaintiff

 5 v.
                                                                          Order Re:
 6 Montique Bias,                                                     In-Person Hearing

 7           Defendant

 8

 9          IT IS HEREBY ORDERED that an in-person revocation hearing will be conducted in

10 LV Courtroom 6D on June 1, 2020, at 1:30 p.m. before Judge Jennifer A. Dorsey.

11          The Court is closely following and reinforcing the guidelines from the CDC and other

12 relevant health authorities and is taking precautionary measures to limit the potential spread of

13 the COVID-19 virus. For example:

14         All visitors to the courthouse will be required to maintain a social distance of at least six
            feet and either wash their hands or use hand sanitizer before entering the courtroom.
15
           Inside the courtrooms, chairs, tables, and microphones that have been utilized will be
16          cleaned after each hearing. Counsel and other attendees are encouraged to bring
            disinfectant wipes to clean the surface areas utilized to their own comfort level as well.
17
           Hearing attendees are encouraged to bring and wear personal protective equipment
18          including face masks, gloves, or other protective coverings.

19         Documents that will be referenced or utilized during a hearing must be emailed to the
            Courtroom Deputy and any other necessary recipient (e.g., opposing counsel, defendant)
20          at least 24 hours before the hearing.
21         Any necessary signed documents must be filed at least one day before the scheduled
            hearing as required by General Order 2020-05.
22
            If you do not feel well, contact the Courtroom Deputy immediately to reschedule
23
     this hearing or make arrangements to attend it remotely. DO NOT COME TO THE
         Case 2:18-cr-00389-JAD-GWF Document 23 Filed 05/29/20 Page 2 of 2



 1 COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a

 2 cough, fever, or shortness of breath, or if you have been in contact with anyone who has

 3 been recently diagnosed with a COVID-19 infection. Refer to Temporary General Order

 4 2020-02 for additional courthouse-access policies and procedures.

 5        Dated: 5/29/2020

 6                                                      _________________________________
                                                        U.S. District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                2
